DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Response to Non-Final Office Action filed on May 16, 2022 (“Applicant’s Response”). In the Applicant’s Response, Claims 5, 13, and 19 were canceled, and Claims 1-4, 8, 10-12, 16, and 18 were amended. Claims 1-4, 6-12, 14-18, and 20 remain pending and are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-12, 14-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claims 1, 8 and 16 have been amended to recite, “in the closed position, the door top is positioned adjacent the frame top.” It is noted that the phrase “adjacent” is a broad term and can be interpreted as adjoining, abutting, near, or close by. The specification does not use or describe the term “adjacent,” and the specification does not describe with any specificity the positioning of the a top of the door relative to a door frame. At best, paragraph 0031 of the specification describes a door frame 15 defining a door opening 16 and a door 200 configured to fit within the door frame 15 and to seal the door opening 16 during flight operations. The specification appears to be silent as to whether certain portions of the door directly contacts and abuts the door frame, or if the door opening is sealed via a seal or gasket sandwiched between the door and door frame such that there is no contact between the door and the door frame when the door is in a closed position.
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.

Claim 2-4, 6-12, 14, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-4, 6 and 7, each of these claims begin with a preamble reciting “the latch arrangement of…”. It is noted that the preamble of Claim 1 recites in line 1 “a door system for an aircraft” and subsequently recites in line 11 “the door comprising a latch arrangement.” It is unclear whether dependent Claims 2-4, 6, and 7 require all the features of independent Claim 1, or if dependent Claims 2-4, 6, and 7 are intended to be directed only to the latch arrangement, excluding for example the fuselage and door frame. For the purposes of examination, Claims 2-4, 6 and 7 are being interpreted as requiring all the limitations of independent Claim 1.
Regarding Claim 8, the claim recites in lines 2 and 4 the limitation “the door frame.” There is insufficient antecedent basis for this limitation in the claim. It is noted that Claim 8, line 2 recites “a fixed door frame” and it is unclear whether the subsequent recitations to “the door frame” is in reference to the fixed door frame or if it is intended to introduce a separate door frame. For the purposes of examination, “the door frame” has been interpreted as the fixed door frame.
Regarding Claim 18, the claim recites “a width of the rotatable step is defined between a first door end and a second door end.” It is noted that independent Claim 16 recites “providing a door including…a first door end, and a second door end.” It is unclear whether Claim 18 defines a second set of first and second door ends, or if it is intended to refer back to the first and second door ends defined in independent Claim 16. For the purposes of examination, Claim 18 is being interpreted as defining the rotatable step relative to the first and second door ends introduced in Claim 16.
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,453,684 to Hanks (hereinafter “Hanks”) in view GB 2181780 to Crowfoot (hereinafter “Crowfoot”). Hanks and Crowfoot were both cited in the PTO-892 dated February 15, 2022. 
Regarding Claim 1, Hanks discloses a door system for an aircraft (a doorway system for an aircraft 10; see e.g., Hanks at col. 2, lines 36-66 and FIGS. 1-4), the door system comprising:
a fuselage including a door frame, the door frame including a frame top, a frame bottom, a first frame end, and a second frame end, the first frame end and the second frame end extending between the frame top and the frame bottom, the door frame defining a door opening within the frame top, the frame bottom, the first frame end, and the second frame end (the aircraft 10 includes a fuselage 12, and the fuselage 12 includes a doorway 26 with a rectangular doorframe 28, the rectangular doorframe 28 including a top frame portion, a bottom frame portion, and side frame portions extending between the top and bottom frame portions; see e.g., Hanks at col. 2, lines 36-66 and FIGS. 1 and 2); and
a door including a door top, a door bottom, a first door end, and a second door end, the first door end and the second door end extending between the door top and the door bottom (the aircraft 10 includes a lower door 34 with a horizontal top bar 44, a horizontal bottom bar 42, and a pair of arcuate ribs 46 extending between the horizontal top and bottom bars 42, 44; see e.g., Hanks at col. 3, lines 31-52 and FIGS. 2-4), the door bottom mounted to the fuselage by at least one hinge, the door being movable between a closed position and an open position (the horizontal bottom bar 42 is mounted to the fuselage 12 via pivot pins 66 and the lower door 34 is operable to be moved between open and closed positions; see e.g., Hanks at col. 4, lines 30-47) where, in the closed position, the door top is positioned adjacent the frame top (when the lower door 34 is the closed position, the horizontal top bar 44 is nearby or in a close vicinity of the top frame portion of the rectangular door frame 28 as opposed to when the lower door 34 is in the open position and the horizontal top bar 44 is positioned remote from the top frame portion of the rectangular door frame 28; see e.g., Hanks at FIGS. 1-3; it is noted that the term adjacent has been broadly interpreted to mean close to or within the vicinity of), the door comprising a latch arrangement including:
a rotatable step which is rotatable relative to the door between a first position and a second position, the rotatable step positioned proximate the door top (a step 36 is rotatable from a retracted position to a projected position relative to the lower door 34, and the step 36 is mounted near the horizontal top bar 44; see e.g., Hanks at col. 3, lines 3-20, col. 5, lines 31-57, and FIGS. 2 and 3); and
a latch in operable communication with the rotatable step, the latch being engageable with a latch receiver to lock the door in the closed position in response to the rotatable step being in the first position, the latch being disengageable from the latch receiver when the step is in the second position thereby allowing the door to move to the open position (latch pins 64 are actuated when the step 36 is rotated, allowing the latch pins 64 to engage or disengage with holes 65 of the door frame 28 of the fuselage 12 to allow the lower door 34 to be moved into the open position; see e.g., Hanks at col. 5, lines 44-53 and FIG. 2).
Hanks does not discuss or show the lower door 34 as having a plurality of steps disposed on an interior of the lower door 34. However, in the same field of endeavor, Crowfoot discloses a door element 12 attached to an aircraft fuselage 10 at a lower edge region 11 (see e.g., Crowfoot at page 1, lines 68-81 and FIGS. 1 and 2). Crowfoot further discloses three stair treads 47 pivotally coupled to side rails 48 of the door element 12 (see e.g., Crowfoot at page 2, lines 87-89 and FIG. 2).
Thus it would have been obvious to one skilled in the art at the time of filing to have modified the lower door 34 of Hanks to include one or more additional pivotable steps or stair treads, in light of the teachings of Crowfoot, for the predictable result of enabling the door system of Hanks to be adapted to fit a larger aircraft door opening and/or accommodate an aircraft with a door opening located higher off the ground and requiring additional steps for passengers to safely descend.
Regarding Claim 2, and as best interpreted, Hanks discloses wherein a width of the rotatable step is defined between the first door end and the second door end (the step 36 is mounted to the lower door 34 and extends within the pair of arcuate ribs 46; see e.g., Hanks at col. 3, lines 40-52 and FIG. 3).
Regarding Claim 3, and as best interpreted, Hanks discloses wherein the door is rotatable about a hinge axis proximate the door bottom (the lower door 34 is rotatable about an axis defined by the pivot pins 66 located near the horizontal bottom bar 42; see e.g., Hanks at col. 5, lines 31-34 and FIGS. 3 and 4).
Regarding Claim 4, and as best interpreted, wherein with the rotatable step in the first position, the latch extends outward from one of the first door end and the second door end (the latch pins 64 extend outward from the pair of outer ribs 46 into the holes 65 of the door frame 28 when the step 36 is in the retracted position; see e.g., Hanks at col. 5, lines 31-57 and FIGS. 2 and 3).
Regarding Claim 6, and as best interpreted, Hanks and Crowfoot disclose wherein each step of the plurality of steps comprises a step surface and each step surface is substantially parallel to each other step surface when the rotatable step is in the second position (the stair treads 47 can be positioned to be substantially parallel to one another; see e.g., Crowfoot at page 2, lines 87-89 and FIG. 2).
Regarding Claim 8, and as best interpreted, Hanks discloses an aircraft (a doorway system for an aircraft 10; see e.g., Hanks at col. 2, lines 36-66 and FIGS. 1-4) comprising:
a fuselage including a fixed door frame, the door frame including a frame top, a frame bottom, a first frame end, and a second frame end, the first frame end and the second frame end extending between the frame top and the frame bottom, the door frame defining a door opening within the frame top, the frame bottom, the first frame end, and the second frame end (the aircraft 10 includes a fuselage 12 and the fuselage 12 includes a doorway 26 with a rectangular doorframe 28; the rectangular doorframe 28 includes a top frame portion, a bottom frame portion, and side frame portions extending between the top and bottom frame portions; see e.g., Hanks at col. 2, lines 36-66 and FIGS. 1 and 2); and
a door mounted to the fuselage by at least one hinge, the door including a door top, a door bottom, a first door end, and a second door end, the first door end and the second door end extending between the door top and the door bottom (a lower door 34 is mounted to the fuselage 12 of the aircraft 10 via pivot pins 66, the lower door 34 including a horizontal top bar 44, a horizontal bottom bar 42, and a pair of arcuate ribs 46 extending between the horizontal top and bottom bars 42, 44; see e.g., Hanks at col. 3, lines 31-52, col. 5, lines 31-34, and FIGS. 2-4), the door being movable between a closed position and an open position (the horizontal bottom bar 42 is pivotally mounted to the fuselage 12 via the pivot pins 66 such that the lower door 34 is movable between open and closed positions; see e.g., Hanks at col. 4, lines 30-47) where, in the closed position, the door top is positioned adjacent the frame top (when the lower door 34 is the closed position, the horizontal top bar 44 is nearby or in a close vicinity of the top frame portion of the rectangular door frame 28 as opposed to when the lower door 34 is in the open position and the horizontal top bar 44 is positioned remote from the top frame portion of the rectangular door frame 28; see e.g., Hanks at FIGS. 1-3; it is noted that the term adjacent has been broadly interpreted to mean close to or within the vicinity of), the door comprising a latch arrangement including:
a rotatable step which is rotatable relative to the door between a first position and a second position, the rotatable step positioned proximate the door top (a step 36 is rotatable from retracted position to a projected position relative to the lower door 34, and the step 36 is mounted near the horizontal top bar 44; see e.g., Hanks at col. 3, lines 3-20, col. 5, lines 31-57 and FIGS. 2 and 3); and
a latch in operable communication with the rotatable step, the latch being engageable with a latch receiver to lock the door in the closed position in response to the rotatable step being in the first position, the latch being disengageable from the latch receiver when the step is in the second position thereby allowing the door to move to the open position (latch pins 64 are actuated when the step 36 is rotated, allowing the latch pins 64 to engage or disengage with holes 65 of the door frame 28 of the fuselage 12 to enable the lower door 34 to be moved into the open position; see e.g., Hanks at col. 5, lines 44-53 and FIG. 2).
Hanks does not discuss or show the lower door 34 as having a plurality of steps disposed on an interior of the lower door 34. However, in the same field of endeavor, Crowfoot discloses a door element 12 attached to an aircraft fuselage 10 at a lower edge region 11 (see e.g., Crowfoot at page 1, lines 68-81 and FIGS. 1 and 2). Crowfoot further discloses three stair treads 47 pivotally coupled to side rails 48 of the door element 12 (see e.g., Crowfoot at page 2, lines 87-89 and FIG. 2).
Thus it would have been obvious to one skilled in the art at the time of filing to have modified the lower door 34 of Hanks to include one or more additional pivotable steps or stair treads, in light of the teachings of Crowfoot, for the predictable result of enabling the door system of Hanks to be adapted to fit a larger aircraft door opening and/or accommodate an aircraft with a door opening located higher off the ground and requiring additional steps for passengers to safely descend. Additionally, it is noted that the step 36 of Hanks is fixed laterally relative to the intermediate ribs 48 and the modification Hanks to include additional pivotable steps or stair treads would also be laterally fixed relative to the intermediate ribs 48  of the lower door 34 (see e.g., Hanks at col. 3, lines 53-57 and FIG. 3).
Regarding Claim 9, and as best interpreted, Hanks discloses wherein an exterior surface of the door forms a portion of an exterior surface of the fuselage in the closed position (as generally shown in FIGS. 1 and 4 of Hanks at reference numeral 34, the exterior face of the lower door 34 forms an exterior surface of the fuselage 12 when the door 34 is in the closed position).
Regarding Claim 10, and as best interpreted, Hanks discloses wherein a width of the rotatable step is defined between the first door end and the second door end (the step 36 is mounted to the lower door 34 and extends within the pair of arcuate ribs 46; see e.g., Hanks at col. 3, lines 40-52 and FIG. 3).
Regarding Claim 11, and as best interpreted, Hanks discloses wherein the at least one hinge mounts the door to the fuselage proximate the door bottom and the door is rotatable about a hinge axis of the at least one hinge (the lower door 34 is rotatable about an axis defined by the pivot pins 66 located near the horizontal bottom bar 42; see e.g., Hanks at col. 5, lines 31-34 and FIGS. 3 and 4).
Regarding Claim 12, and as best interpreted, Hanks discloses wherein with the rotatable step in the first position the latch extends outward from one of the first door end and the second door end (the latch pins 64 extend outward from the pair of outer ribs 46 into the holes 65 of the door frame 28 when the step 36 is in the retracted position; see e.g., Hanks at col. 5, lines 31-57 and FIGS. 2 and 3).
Regarding Claim 14, and as best interpreted, Hanks and Crowfoot disclose wherein each step of the plurality of steps comprises a step surface and each step surface is substantially parallel to each other step surface when the rotatable step is in the second position (the stair treads 47 can be positioned to be substantially parallel to one another; see e.g., Crowfoot at page 2, lines 87-89 and FIG. 2).
Regarding Claim 16, Hanks discloses a method for opening a door of an aircraft (Hanks describes steps associated with opening the lower door 34 for an aircraft 10; see e.g., Hanks at col. 5, lines 31-57 and FIGS. 1-4), the method comprising:
providing a fuselage including a door frame, the door frame including a frame top, a frame bottom, a first frame end, and a second frame end, the first frame end and the second frame end extending between the frame top and the frame bottom, the door frame defining a door opening within the frame top, the frame bottom, the first frame end, and the second frame end (the aircraft 10 includes a fuselage 12 and the fuselage 12 includes a doorway 26 with a rectangular doorframe 28; the rectangular doorframe 28 includes a top frame portion, a bottom frame portion, and side frame portions extending between the top and bottom frame portions; see e.g., Hanks at col. 2, lines 36-66 and FIGS. 1 and 2);
providing a door including a door top, a door bottom, a first door end, and a second door end, the first door end and the second door end extending between the door top and the door bottom (the aircraft 10 includes a lower door 34 with a horizontal top bar 44, a horizontal bottom bar 42, and a pair of arcuate ribs 46 extending between the horizontal top and bottom bars 42, 44; see e.g., Hanks at col. 3, lines 31-52 and FIGS. 2-4), the door bottom mounted to the fuselage by at least one hinge, the door being movable between a closed position and an open position (the horizontal bottom bar 42 is mounted to the fuselage 12 via pivot pins 66 and the lower door 34 is operable to be moved between open and closed positions; see e.g., Hanks at col. 4, lines 30-47) where, in the closed position, the door top is positioned adjacent the frame top (when the lower door 34 is the closed position, the horizontal top bar 44 is nearby or in a close vicinity of the top frame portion of the rectangular door frame 28 as opposed to when the lower door 34 is in the open position and the horizontal top bar 44 is positioned remote from the top frame portion of the rectangular door frame 28; see e.g., Hanks at FIGS. 1-3; it is noted that the term adjacent has been broadly interpreted to mean close to or within the vicinity of), the door comprising a latch arrangement including a rotatable step which is rotatable relative to the door between a first position and a second position, the rotatable step positioned proximate the door top (a step 36 being rotatable from retracted position to a projected position relative to the lower door 34 and the step 36 being mounted near the horizontal top bar 44; see e.g., Hanks at col. 3, lines 3-20, col. 5, lines 31-57 and FIGS. 2 and 3);
rotating the rotatable step of the plurality of steps from the first position to the second position relative to the door to disengage a latch of the door from a latch receiver of the door frame (Hanks describes pivoting a step 36 from a retracted position to a projected position and movement of the step 36 in turn retracts locking pins 64 to disengage from holes 65; see e.g. Hanks at col. 5, lines 31-57 and FIGS. 2 and 3); and
moving the door from a closed position to an open position (Hanks shows and describes the lower door 34 being swung to an open position; see e.g., Hanks at col. 5, lines 31-34).
Hanks does not discuss or show the lower door 34 as being provided with a plurality of steps disposed on an interior of the lower door 34. However, in the same field of endeavor, Crowfoot discloses a door element 12 attached to an aircraft fuselage 10 at a lower edge region 11 (see e.g., Crowfoot at page 1, lines 68-81 and FIGS. 1 and 2). Crowfoot further discloses three stair treads 47 pivotally coupled to side rails 48 of the door element 12 (see e.g., Crowfoot at page 2, lines 87-89 and FIG. 2).
Thus it would have been obvious to one skilled in the art at the time of filing to have modified the lower door 34 of Hanks to provide one or more additional pivotable steps or stair treads, in light of the teachings of Crowfoot, for the predictable result of enabling the door system of Hanks to be adapted to fit a larger aircraft door opening and/or accommodate an aircraft with a door opening located higher off the ground and requiring additional steps for passengers to safely descend
Regarding Claim 17, Hanks discloses wherein the latch is in operable communication with the rotatable step (the step 36 is coupled to the latch pins 64 via shafts 52, crank arms 72, links 76, 86, 94, and bell cranks 78, 90; see e.g., Hanks at col. 5, lines 23-30 and FIGS. 2 and 3).
Regarding Claim 18, and as best interpreted, Hanks discloses wherein a width of the rotatable step is defined between the first door end and the second door end (the step 36 is mounted to the lower door 34 and extends within the pair of arcuate ribs 46; see e.g., Hanks at col. 3, lines 40-52 and FIG. 3).
Regarding Claim 20, Hanks and Crowfoot disclose wherein each step of the plurality of steps comprises a step surface and each step surface is substantially parallel to each other step surface when the rotatable step is in the second position (the stair treads 47 can be positioned to be substantially parallel to one another; see e.g., Crowfoot at page 2, lines 87-89 and FIG. 2).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanks and Crowfoot as applied to Claims 1 and 8 above, respectively, and further in view of U.S. Patent No. 2,910,255 to Johnson (hereinafter “Johnson”).
Regarding Claims 7 and 15, and as best interpreted, Hanks does not expressly disclose providing handrails associated with or attached to the lower door 34. However, in the same field of endeavor, Johnson discloses an air stair door 12 including a pair of handrails 16 with chains 18 and curved rods 22, and the handrails 16 are attached to both the door 12 and to the fuselage 10 (see e.g., Johnson at col. 2, lines 35-42 and FIGS. 1 and 4).
Thus, it would have been obvious to one skilled in the art at the time of filing to add handrails as taught by Johnson to the lower door 34 of Hanks for the predictable result of providing a gripping surface for a passenger to hold on to as they are embarking or disembarking from the aircraft of Hanks using the step 36.

Response to Arguments
Applicant’s amendments to Claims 4 and 12, and the arguments provided on page 6 of Applicant’s Response with respect to the objection to Claims 4 and 12 have been fully considered and are persuasive.  The previous objection of Claims 4 and 12 has been withdrawn. 
Applicant’s amendment to Claim 11 and cancellation of Claims 5, 13, and 19, and the arguments provided on page 6 of Applicant’s Response with respect to the rejection under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph are persuasive.  Accordingly, the previous rejection to Claim 11 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicant’s arguments with respect to the prior art rejections based on Hanks, or the combination of Hanks and one or more of Obst (U.S. Patent No. 7,654,488) and Johnson have been considered but are moot because the new grounds of rejection relies on the combination of Hanks and Crowfoot, as presented above, to address newly introduced limitations found in amended independent Claims 1, 8, and 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. No. 2020/0164956 to Savidge discloses a passenger door system 22 including an airstair 28 and deployable lower steps 30 that are coordinated with the movement of the door 12 (see paras. 0072-0075 and FIGS. 2-4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.C.L./Examiner, Art Unit 3642                                                                                                                               
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642